PER CURIAM.
P.J.C. appeals his adjudication and commitment after he violated community control. Of the several issues raised, only his challenge to the disposition order has merit. When multiple offenses constitute the basis for a delinquency adjudication, the trial court must enter a separate disposition order for each offense. See A.V.B. v. State, 715 So.2d 954 (Fla. 2d DCA 1998). Therefore, we affirm P.J.C.’s adjudication, reverse the disposition order, and remand for the trial court to enter a separate order of disposition for each offense.
Reversed and remanded with directions.
FULMER, A.C.J., and WHATLEY and NORTHCUTT, JJ., Concur.